Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2021

                                     No. 04-19-00898-CR

                                     Adrian Justino SOTO,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR4647
                        The Honorable Jennifer Pena, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela


       On June 13, 2021, Adrian Justino Soto filed a motion for extension of time to file a
motion for en banc reconsideration and a motion for en banc reconsideration. The court grants
the motion for extension of time and denies the motion for en banc reconsideration. See TEX. R.
APP. P. 49.7.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court